Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Heritage SNF d/b/a Heritage Plaza Nursing             Appeal from the County Court at Law of
 and Rehabilitation Center, Appellant                  Bowie County, Texas (Tr. Ct. No. 06-
                                                       C1701-CCL).        Memorandum Opinion
 No. 06-15-00070-CV         v.                         delivered by Justice Burgess, Chief Justice
                                                       Morriss and Justice Moseley participating.
 George Fisher, Individually and as
 Independent Executor of the Estate of
 Wilmer Giddens, Deceased, Appellee



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that each party shall bear its own costs of appeal.


                                                       RENDERED NOVEMBER 17, 2015
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk